

Exhibit 10.24

2016 FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT


Non-Qualified Option Agreement #





WOLVERINE WORLD WIDE, INC.




NON-QUALIFIED
STOCK OPTION AGREEMENT




This Non-qualified Stock Option Agreement (the "Agreement") is made as of the
Grant Date set forth in the grant by and between WOLVERINE WORLD WIDE, INC.
("Wolverine"), and the Employee accepting the grant (the "Grantee").


The Wolverine World Wide, Inc. Stock Incentive Plan of 2013 (the "Plan") is
administered by the Compensation Committee of Wolverine's Board of Directors
(the "Committee"). The Committee has determined that Grantee is eligible to
participate in the Plan. The Committee grants to the Grantee an option to
purchase shares of Wolverine's common stock, $1 par value ("Common Stock), from
Wolverine in the amount set forth in the grant. This option is a non-qualified
option and is not an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended (the "Code"). All of the rights of the Grantee
are subject to the terms, conditions and provisions of the Plan, which are
incorporated by reference into this Agreement. Unless otherwise indicated, all
terms used in this Agreement shall have the meanings given such terms in the
Plan.


The Grantee acknowledges receipt of a copy of the Plan and the Plan Description
and accepts this option subject to all of the terms, conditions and provisions
of the Plan, and subject to the following further conditions:


1. Price. The price of the shares of Common Stock to be purchased upon exercise
of this option shall be the per share amount set forth in the grant (subject to
adjustment as provided in the Plan).


2. Term and Delayed Vesting. The right to exercise this option begins on the
applicable vesting date and shall terminate on the Expiration Date, unless
earlier terminated under the Plan by reason of termination of employment. The
Grantee's right to exercise this option shall vest as follows: one-third of the
shares optioned under this Agreement shall vest at the end of the first, second,
and third year anniversary following the Grant Date, respectively. The Committee
may, in its sole discretion, accelerate vesting of the option at any time before
full vesting.


3. Registration and Listing. The stock options granted under this Agreement are
conditional upon (a) the effective registration or exemption of the Plan, the
options granted under the Plan and the stock to be received upon exercise of
options under the Securities Act of 1933 and applicable state or foreign
securities laws, and (b) the effective listing of the stock on the New York
Stock Exchange after stockholder approval of the Plan.






--------------------------------------------------------------------------------




4. Exercise. The method of exercising options shall be as set forth by
Wolverine; the delivery of shares will be in electronic or certificate form and
may be postponed for such period as may be required for Wolverine with
reasonable diligence to comply with any registration requirements under the
Securities Act of 1933, the Securities Exchange Act of 1934, any requirements
under any other law or regulation applicable to the issuance, listing or
transfer of such shares, or any agreement or regulation of the New York Stock
Exchange. If Grantee fails to accept delivery of and pay for all or any part of
the number of shares specified in the notice upon tender or delivery of the
shares, Grantee's rights to exercise the option with respect to such undelivered
shares shall terminate.


5. Payment by Grantee. The exercise price for each share purchased under this
option shall be payable in cash (or by certified check, bank draft or money
order), in shares of Common Stock (including Common Stock to be received upon a
simultaneous exercise) or, if the Committee consents, in other consideration
substantially equivalent to cash. The Committee may permit payment of all or a
portion of the exercise price in the form of a promissory note or installments
according to terms approved by the Committee and under the terms of Wolverine's
then existing Stock Option Loan Program. The Board of Directors of Wolverine may
restrict or suspend the power of the Committee to permit such loans and may
require that adequate security be provided.


6. Tax Withholding. Wolverine, one of its subsidiaries, or any third party
Equity
Plan Administrator assigned by the Company shall be entitled to (a) withhold and
deduct from the Grantee's future wages (or from other amounts that may be due
and owing to the Grantee from Wolverine or a subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all federal, state, local and foreign withholding and
employment-related taxes attributable to the option granted under this
Agreement, including, without limitation, the grant, exercise, or vesting of the
option; or (b) require the Grantee promptly to remit the amount of such
withholding to Wolverine or a subsidiary before taking any action with respect
to the option. Unless the Committee provides otherwise, withholding may be
satisfied by withholding Common Stock to be received upon exercise or by
delivery to Wolverine of previously owned Common Stock.


7. Transferability. This option shall not be sold, exchanged, transferred,
pledged, assigned or otherwise alienated or hypothecated during the term of the
option except by will or the laws of descent or distribution, except that the
Grantee may transfer or assign the option to the Grantee and Grantee's spouse as
joint tenants with right of survivorship, or to a revocable grantor trust
established by the employee, or other acceptable form of ownership approved by
the Committee in which the option is considered to continue to be beneficially
owned by the employee for Federal income tax purposes and for purposes of the
Federal securities laws as they may be amended from time to time. As a condition
to the transfer or assignment of the option, the transferee must execute a
written agreement permitting Wolverine or a subsidiary to withhold from the
shares subject to the option a number of shares having a Market Value at least
equal to the amount of any federal, state, local or foreign withholding or other
taxes associated with or resulting from the exercise of the option and agreeing
to the terms and conditions and restrictions under which the option is issued
under the Plan and the Agreement.


8. Acceleration. This option shall be immediately exercisable in the event of
any
Change in Control of Wolverine. "Change in Control" is defined in the Plan.


9. Termination of Employment Status.




--------------------------------------------------------------------------------




(A) This option shall terminate at the times provided in the Plan after
Grantee’s death, Disability, or termination of the employment with Wolverine or
any of its Subsidiaries, except as otherwise set forth in this Section.
Notwithstanding, any provisions contained in the Plan, all unvested portions of
this option shall vest and be immediately exercisable (and remain exercisable
for the timeframe set forth in the Plan) upon the following events resulting in
termination of employment: (a) death; (b) Disability; or (c) the voluntary
termination by the Employee of all employment with Wolverine and its
subsidiaries if the Employee has attained 59 years of age and ten years of
service as an employee of Wolverine or its subsidiaries, absent a determination
to the contrary by the Compensation Committee (after taking into consideration
the Factors, as defined in 9(C), below) within fourteen days following a
termination of employment (the “Determination Period”) and, unless there has
been a Change in Control (as defined in the Plan) of Wolverine within the past
two years, provided that Employee signs an Acceleration Agreement (as defined in
9(C), below) before the expiration of the Determination Period.
(B) In the absence of any contrary determination by the Compensation Committee
during the Determination Period and provided Employee has entered into an
Acceleration Agreement before the expiration of the Determination Period and
otherwise meets the conditions of 9(A)(c), unvested options shall vest on the
date immediately following the last day of the Determination Period and remain
exercisable during the remaining term of the option.
(C) For purposes of this Paragraph 9, “Factors” that would result in a
determination to the contrary by the Compensation Committee shall include the
Employee’s: (i) inadequate job performance; (ii) inadequate notice of
resignation; (iii) intention for comparable future employment at a third party
organization; (iv) intention for future employment or other service or advisory
relationship with a competitor of the Company; or (v) any other similar
consideration. For purposes of this Paragraph 9 an “Acceleration Agreement”
means a form agreement provided by Wolverine that includes a waiver of claims
and non-competition, non-solicitation, and non-disparagement provisions in favor
of Wolverine.
10. Corporate Changes. In the event of any stock dividend, stock split or other
increase or reduction in the number of shares of Common Stock outstanding, the
number and class of shares covered by this option, and the exercise price, are
subject to adjustment as provided in the Plan.


11. Administration. The Committee has full power and authority to interpret the
provisions of the Plan, to supervise the administration of the Plan and to adopt
forms and procedures for the administration of the Plan, except as limited by
the Plan or as may be necessary to assure that the Plan provides
performance-based compensation under Section 162(m) of the Code. All
determinations made by the Committee shall be final and conclusive.


12. Stockholder Rights. The Grantee shall have no rights as a stockholder with
respect to any shares covered by this option until the date of the issuance of
common stock to the Grantee for such shares.


13. Employment by Wolverine. The grant of this option shall not impose upon
Wolverine or any subsidiary any obligation to retain the Grantee in its employ
for any given period or upon any specific terms of employment. Wolverine or any
subsidiary may at any time dismiss the Grantee from employment, free




--------------------------------------------------------------------------------




from any liability or claim under the Plan, unless otherwise expressly provided
in any written agreement with the Grantee.


14. Illegality. The Grantee will not exercise this option, and Wolverine will
not be obligated to issue any shares to the Grantee under this option, if the
exercise thereof or the issuance of such shares shall constitute a violation by
the Grantee or Wolverine of any provisions of any law, order or regulation of
any governmental authority.


15. Certifications. The Grantee acknowledges that he or she has been furnished
and has read the most recent Annual Report to Stockholders of Wolverine and the
Plan Description relating to the Plan. The Grantee hereby represents and
warrants that the Grantee is acquiring the option granted under this Agreement
for the Grantee's own account and investment and without any intent to resell or
distribute the shares upon exercise of the option. The Grantee shall not resell
or distribute the shares received upon exercise of the option except in
compliance with such conditions as Wolverine may reasonably specify to ensure
compliance with federal and state securities laws.


16. Agreement Controls. In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the provisions of this Agreement shall
control.


17. Effective Date. This option shall be effective as of the date set forth in
the grant.


This option has been issued by the Compensation Committee of Wolverine.


 
WOLVERINE WORLD WIDE, INC.
 
 
 
 
 
/s/ Michael D. Stornant
 
Michael D. Stornant
 
Sr Vice President and Chief Financial Officer







